10

11

12

14

15

16

17

18

19

20

21

22

 

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
METROPOLITAN LIFE INSURANCE Case No.: 2118-cv-01778-APG-CWH
COMPANY,
Order Granting Judgment in Favor of
Plaintiff Defendant Hsiao Mei Chi
v. [ECF Nos. 22, 29, 30]

HSIAO MEI CHI; ANNA HONDA A/K/A
ANNA CHI; SANDRA MERRILL A/K/A

SANDI l\/IERRILL A/K/A SANDRA CHI

A/K/A SANDI CHI; and TERRY CHI,

Defendants

 

 

Plaintiff Metropolitan Life has deposited the disputed funds With the court and been
dismissed from this case. ECF Nos. 21, 27. Default has been entered against defendants Anna
Honda and Sandra Merrill. ECF Nos. 18, 19. The remaining defendants now move for summary
judgment in favor of defendant Hsiao Mei Chi, to release the deposited funds to her, and to close
the case. ECF Nos. 22, 29, 30. l Will grant the motions

There are no genuine issues of material fact that Would deprive Hsiao Mei Chi of the
right to the interpleaded funds Those funds are the life insurance benefits payable as a
consequence of the death of George Chi, Who Was Hsiao Mei Chi’s husband ECF No. 20 at 1.
Defendant Terry Chi submitted evidence that George Chi intended to leave all of his assets to
Hsiao Mei Chi, and no party has rebutted that evidence. Therefore, Hsiao Mei Chi is entitled to

summary judgment in her favor, and to recover the $45,650.00 that has been interpleaded, plus

all accrued interest

 

10

11

12

14

15

16

17

18

19

20

21

22

23

 

 

IT IS THEREFORE ORDERED that the defendants’ motions for summary judgment, to
release the deposited funds, and to close the case (ECF Nos. 22, 29, 30) are GRANTED.
Defendant Hsaio Mei Chi is awarded the $45,650.00 that Was interpleaded in this case, plus
accrued interest. The clerk of the court shall enter judgment in favor of Hsaio Mei Chi and
against all other parties.

lT IS FURTHER ORDERED that the clerk of the court shall pay to defendant Hsaio Mei
Chi the $46,450.00 that has been deposited With the court, plus all accrued interest. Thereafter,
the clerk shall close this case.

DATED this 12th day of February, 2019.

¢%/

 

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 

